Fourth Court of Appeals
                                San Antonio, Texas
                                       June 2, 2016

                                   No. 04-15-00791-CV

                           TALISMAN ENERGY USA, INC.,
                                    Appellant

                                             v.

   MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings, LLC, and JAR Resources
                           Holdings, L.P.,
                              Appellees

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 14-08-00158-CVL
                        Honorable Russel Wilson, Judge Presiding


                                      ORDER
       The Cross-Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
cross-appellant’s brief is due on June 22, 2016.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court